Exhibit 10.1

 

CONSTELLATION ENERGY PARTNERS LLC

LONG-TERM INCENTIVE PLAN

 

1. Purpose of the Plan.

 

The Constellation Energy Partners LLC Long-Term Incentive Plan (the “Plan”) is
intended to promote the interests of Constellation Energy Partners LLC, a
Delaware limited liability company (the “Company”), by providing to officers,
key employees, consultants, and managers of the Company and its Affiliates
incentive compensation awards for superior performance that are based on Units.
The Plan is also contemplated to enhance the ability of the Company and its
Affiliates to attract and retain the services of individuals who are essential
for the growth and profitability of the Company and to encourage them to devote
their best efforts to advancing the business of the Company and its
subsidiaries.

 

2. Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Notwithstanding the
immediately preceding two sentences, to the extent that Section 409A of the Code
applies to Options or Unit Appreciation Rights granted under the Plan, the term
“Affiliate” means all Persons with whom the Company could be considered a single
employer under Section 414(b) or Section 414(c) of the Code substituting “50
percent” in place of “80 percent” in determining a controlled group of
corporations under Section 414(b) of the Code and in determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Section 414(c) of the Code.

 

“Award” means an Option, Restricted Unit, Unit Grant, Phantom Unit or Unit
Appreciation Right granted under the Plan, and shall include tandem DERs granted
with respect to an Option, Phantom Unit or Unit Appreciation Right.

 

“Award Agreement” means the written agreement by which an Award shall be
evidenced.

 

“Board” means the Board of Managers of the Company.

 

“Change in Control” means the occurrence of any of the following events:

 

(i) individuals who, on November 14, 2006, constitute the Board (the “Incumbent
Managers”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a Manager subsequent to November 14, 2006,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Managers then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for Manager, without written objection to such nomination)
shall be an Incumbent Manager; provided, however, that no individual initially
elected or nominated as a Manager of the Company as a result of an actual or
threatened election contest with respect to Managers or as a result of any other
actual or threatened solicitation of proxies by or on behalf of any person other
than the Board shall be deemed to be an Incumbent Manager;

 

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then



--------------------------------------------------------------------------------

outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a change in control by virtue of
any of the following acquisitions (A) by the Company or any organization with
respect to which the Company owns a majority of the outstanding equity interest
or has the power to vote or direct the voting of sufficient securities to elect
a majority of the Managers (or equivalent) (a “Subsidiary Company”), (B) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary Company, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii)), or (E) pursuant to any acquisition
by Participant or any group of persons including Participant (or any entity
controlled by Participant or any group of persons including Participant);

 

(iii) consummation of a reorganization, merger, consolidation, statutory equity
exchange or similar form of business transaction involving the Company or any of
its Subsidiary Companies (a “Business Combination”), unless immediately
following such Business Combination: (A) more than 60% of the total voting power
of (x) the organization resulting from such Business Combination (the “Surviving
Organization”), or (y) if applicable, the ultimate parent organization that
directly or indirectly has beneficial ownership of at least 95% of the voting
securities eligible to elect managers or directors of the Surviving Organization
(the “Parent Organization”), is represented by Company Voting Securities that
were outstanding immediately prior to such Business Combination (or, if
applicable, is represented by equity interests into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Organization or the Parent Organization), is or becomes the beneficial
owner, directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect managers or directors of the
Parent Organization (or, if there is no Parent Organization, the Surviving
Organization) and (C) at least a majority of the members of the board of
managers or directors of the Parent Organization (or, if there is no Parent
Organization, the Surviving Organization) following the consummation of the
Business Combination were Incumbent Managers at the time of the Board’s approval
of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B), and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

 

(iv) the equity holders of the Company approve a plan of complete liquidation or
dissolution of the Company, or the consummation of a sale of all or
substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a change in control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a change in control of the Company
shall then occur.

 

Solely with respect to any Award that is subject to Section 409A of the Code and
to the extent that the definition of change in control under Section 409A
applies to limited liability companies and affects federal income taxation of an
affected Award, this definition is intended to comply with the definition of
change in control under Section 409A of the Code and, to the extent that the
above definition does not so comply, such definition shall be void and of no
effect and, to the extent required to ensure that this definition complies with
the requirements of Section 409A of the Code, the definition of such term set
forth in regulations or other regulatory guidance

 

2



--------------------------------------------------------------------------------

issued under Section 409A of the Code by the appropriate governmental authority
is hereby incorporated by reference into and shall form part of this Plan as
fully as if set forth herein verbatim and the Plan shall be operated in
accordance with the above definition of Change in Control as modified to the
extent necessary to ensure that the above definition complies with the
definition prescribed in such regulations or other regulatory guidance insofar
as the definition relates to any Award that is subject to Section 409A of the
Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board or such other
committee of the Board as may be appointed by the Board to administer the Plan.

 

“Company Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of Constellation Energy Partners LLC, as it may be
subsequently amended or restated from time to time.

 

“Consultant” means an individual, other than an Employee or a Manager, providing
bona fide services to the Company or any of its Affiliates as a consultant or
advisor, as applicable, provided that (i) such individual is a natural person,
(ii) such services are not in connection with the offer or sale of securities in
a capital-raising transaction and do not directly or indirectly promote or
maintain a market for any securities of the Company, and (iii) the grant of an
Award to such Person could not reasonably be expected to result in adverse
federal income tax consequences under Section 409A of the Code.

 

“DER” or “Distribution Equivalent Right” means a contingent right, granted in
tandem with a specific Option, Unit Appreciation Right or Phantom Unit, to
receive an amount in cash equal to the cash distributions made by the Company
with respect to a Unit during the period such tandem Award is outstanding.

 

“Disability” means that a Participant has been determined to be “disabled” under
the Company’s long-term disability plan in effect at the time the participant
ceases active employment with or services to the Company and its Affiliates or
ceases active membership on the Board.

 

“Employee” means any employee of the Company or an Affiliate who performs
services for the Company or an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the closing sales price of a Unit on the applicable
date (or if there is no trading in the Units on such date, on the next preceding
date on which there was trading) as reported in The Wall Street Journal (or
other reporting service approved by the Committee). In the event Units are not
publicly traded at the time a determination of fair market value is required to
be made hereunder, the determination of fair market value shall be made in good
faith by the Committee.

 

“Manager” means a member of the Board who is not an Employee.

 

“Officer” means any Employee or other individual who performs services for the
Company or an Affiliate in the capacity of an officer of the Company or an
Affiliate.

 

“Option” means an option to purchase Units granted under the Plan.

 

“Participant” means any Officer, Employee, Consultant or Manager granted an
Award under the Plan.

 

3



--------------------------------------------------------------------------------

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Phantom Unit” means a phantom (notional) Unit granted under the Plan which upon
vesting entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit. Whether cash or Units are received for Phantom
Units shall be determined in the sole discretion of the Committee and shall be
set forth in the Award Agreement.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture or is either
not exercisable by or payable to the Participant, as the case may be.

 

“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

 

“Retirement” means retirement on or after the earliest retirement date
permissible under the employee pension benefit plan or plans (as defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended)
that are (i) sponsored or maintained by the Company and (ii) intended to qualify
for favorable federal income tax treatment under Section 401(a) of the Code.

 

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“UAR” of “Unit Appreciation Right” means an Award that, upon exercise, entitles
the holder to receive the excess of the Fair Market Value of a Unit on the
exercise date over the exercise price established for such Unit Appreciation
Right. Such excess may be paid in cash and/or in Units as determined in the sole
discretion of the Committee and set forth in the Award Agreement.

 

“UDR” or “Unit Distribution Right” means a distribution made by the Company with
respect to a Restricted Unit.

 

“Unit” means a Common Unit of the Company.

 

“Unit Grant” means an Award of an unrestricted Unit.

 

3. Administration.

 

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award (including but not limited
to performance requirements for such Award); (v) determine whether, to what
extent, and under what circumstances Awards may be settled, exercised, canceled,
or forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan;

 

4



--------------------------------------------------------------------------------

and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, any Affiliate, any Participant, and any
beneficiary of any Award.

 

4. Units.

 

(a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the maximum number of Units that may be delivered or reserved for
delivery or underlying any Award with respect to the Plan is 450,000. If any
Award expires, is canceled, exercised, paid or otherwise terminates without the
delivery of Units, then the Units covered by such Award, to the extent of such
expiration, cancellation, exercise, payment or termination, shall again be Units
with respect to which Awards may be granted. Units that cease to be subject to
an Award because of the exercise of the Award, or the vesting of Restricted
Units or similar Awards, shall no longer be subject to or available for any
further grant under this Plan. Notwithstanding the foregoing, there shall not be
any limitation on the number of Awards that may be granted under the Plan and
paid in cash.

 

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Company or any other Person, or any combination
of the foregoing as determined by the Committee in its sole discretion.

 

(c) Adjustments. In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Company, issuance of warrants or other rights to
purchase Units or other securities of the Company, or other similar transaction
or event affects the Units such that an adjustment is determined by the
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards, and (iii) the grant
or exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided,
that the number of Units subject to any Award shall always be a whole number
and, provided further, that the Committee shall not take any action otherwise
authorized under this subparagraph (c) to the extent that (i) such action would
cause (A) the application of Section 409A of the Code to the Award or (B) create
adverse tax consequences under Section 409A of the Code should that Code section
apply to the Award or (ii) except as permitted in Section 7(c), materially
reduce the benefit to the Participant without the consent of the Participant.

 

5. Eligibility.

 

Any Officer, key Employee, Consultant or Manager shall be eligible to be
designated a Participant and receive an Award under the Plan.

 

6. Awards.

 

(a) Options. The Committee shall have the authority to determine the Officers,
key Employees, Consultants and Managers to whom Options shall be granted, the
number of Units to be covered by each Option, whether DERs are granted with
respect to such Option, the purchase price therefor and the conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions of the Plan.

 

5



--------------------------------------------------------------------------------

(i) Exercise Price. The purchase price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted, provided
such purchase price may not be less than 100% of its Fair Market Value as of the
date of grant.

 

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, which may
include, without limitation, accelerated vesting upon the achievement of
specified performance goals, and the method or methods by which payment of the
exercise price with respect thereto may be made or deemed to have been made,
which may include, without limitation, cash, check acceptable to the Company, a
“cashless-broker” exercise through procedures approved by the Company, with the
consent of the Committee, the withholding of Units that would otherwise be
delivered to the Participant upon the exercise of the Option, other securities
or other property, or any combination thereof, having a fair market value (as
determined by the Committee) on the exercise date equal to the relevant exercise
price.

 

(iii) Forfeiture. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or services to
the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason prior to the date an Option becomes vested, all
unvested Options shall be forfeited by the Participant. Except as otherwise
provided in the terms of the Award Agreement, if the Participant ceases
employment with or services to the Company and its Affiliates (or ceases Board
membership in the case of a Manager) prior to the lapse of the Option, the
Option will lapse as follows:

 

(A) Termination Not For Retirement, Disability or Death – any unvested Option
will lapse on the effective date of the Participant’s termination of employment
with or services to the Company and its Affiliates or termination of Board
membership and any vested Option will lapse on the earlier of (i) 90 days after
the effective date of such termination or (ii) at the expiration of the Option;
or

 

(B) Retirement, Disability or Death – any unvested Option will lapse on the
effective date of the Participant’s Retirement, Disability or death and any
vested Option will lapse on the earlier of (i) 60 months after the effective
date of the Participant’s Retirement, Disability or death or (ii) at the
expiration of the Option.

 

The Committee may in its discretion, waive in whole or in part such forfeiture
with respect to a Participant’s Options.

 

(iv) DERs. To the extent provided by the Committee, in its discretion, a grant
of Options may include a tandem DER grant, which may provide that such DERs
shall be credited to a bookkeeping account (with or without interest in the
discretion of the Committee) subject to the same vesting restrictions as the
tandem Award, or be subject to such other provisions or restrictions as
determined by the Committee in its discretion.

 

(b) Restricted Units and Unit Grants. The Committee shall have the authority to
determine the Officers, key Employees, Consultants and Managers to whom
Restricted Units and Unit Grants shall be granted, the number of Restricted
Units and/or Unit Grants to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units may become vested or
forfeited, and such other terms and conditions as the Committee may establish
with respect to such Awards.

 

(i) UDRs. To the extent provided by the Committee, in its discretion, a grant of
Restricted Units may provide that distributions made by the Company with respect
to the Restricted Units shall be subject to the same forfeiture and other
restrictions as the Restricted Unit and, if restricted, such distributions shall
be held, without interest, until the Restricted Unit vests or is forfeited with
the UDR being paid or forfeited at the same time, as the case may be. Absent
such a restriction on the UDRs in the grant agreement, UDRs shall be paid to the
holder of the Restricted Unit without restriction.

 

6



--------------------------------------------------------------------------------

(ii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or services to
the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all
outstanding Restricted Units awarded the Participant shall be automatically
forfeited on such termination. The Committee may in its discretion, waive in
whole or in part such forfeiture with respect to a Participant’s Restricted
Units.

 

(iii) Lapse of Restrictions. Upon or as soon as reasonably practical following
the vesting of each Restricted Unit, subject to the provisions of Section 8(b),
the Participant shall be entitled to have the restrictions removed from his or
her Unit certificate so that the Participant then holds an unrestricted Unit.

 

(c) Phantom Units. The Committee shall have the authority to determine the
Officers, key Employees, Consultants and Managers to whom Phantom Units shall be
granted, the number of Phantom Units to be granted to each such Participant, the
Restricted Period, the time or conditions under which the Phantom Units may
become vested or forfeited, which may include, without limitation, the
accelerated vesting upon the achievement of specified performance goals, and
such other terms and conditions as the Committee may establish with respect to
such Awards, including whether DERs are granted with respect to such Phantom
Units.

 

(i) DERs. To the extent provided by the Committee, in its discretion, a grant of
Phantom Units may include a tandem DER grant, which may provide that such DERs
shall be credited to a bookkeeping account (with or without interest in the
discretion of the Committee) subject to the same vesting restrictions as the
tandem Award, or be subject to such other provisions or restrictions as
determined by the Committee in its discretion.

 

(ii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or services to
the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all unvested
outstanding Phantom Units awarded the Participant shall be automatically
forfeited on such termination. The Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to a Participant’s Phantom Units.

 

(iii) Lapse of Restrictions. Upon or as soon as reasonably practical following
the vesting of each Phantom Unit, subject to the provisions of Section 8(b), the
Participant shall be entitled to receive from the Company one Unit or cash equal
to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.

 

(d) Unit Appreciation Rights. The Committee shall have the authority to
determine the Officers, key Employees, Consultants and Managers to whom Unit
Appreciation Rights shall be granted, the number of Units to be covered by each
grant and the conditions and limitations applicable to the exercise of the Unit
Appreciation Right, including the following terms and conditions and such
additional terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

 

(i) Exercise Price. The exercise price per Unit Appreciation Right shall be not
less than 100% of its Fair Market Value as of the date of grant.

 

(ii) Vesting/Time of Payment. The Committee shall determine the time or times at
which a Unit Appreciation Right shall become vested and exercisable and the time
or times at which a Unit Appreciation Right shall be paid in whole or in part.

 

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or services to
the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason prior to vesting, all unvested

 

7



--------------------------------------------------------------------------------

Unit Appreciation Rights awarded the Participant shall be automatically
forfeited on such termination. The Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to a Participant’s Unit
Appreciation Rights, in which case, such Unit Appreciation Rights shall be
deemed vested upon termination of employment or service and paid as soon as
administratively practical thereafter.

 

(iv) Unit Appreciation Right DERs. To the extent provided by the Committee, in
its discretion, a grant of Unit Appreciation Rights may include a tandem DER
grant, which may provide that such DERs shall be credited to a bookkeeping
account (with or without interest in the discretion of the Committee) subject to
the same vesting restrictions as the tandem Unit Appreciation Rights Award, or
be subject to such other provisions or restrictions as determined by the
Committee in its discretion.

 

(e) General.

 

(i) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company or any Affiliate. No Award shall be issued
in tandem with another Award if the tandem Awards would result in adverse tax
consequences under Section 409A of the Code. Awards granted in addition to or in
tandem with other Awards or awards granted under any other plan of the Company
or any Affiliate may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.

 

(ii) Limits on Transfer of Awards.

 

(A) Except as provided in Section 6(e)(ii)(C) below, each Award shall be
exercisable or payable only to the Participant during the Participant’s
lifetime, or to the person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution.

 

(B) Except as provided in Section 6(e)(ii)(C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

 

(C) To the extent specifically provided by the Committee with respect to an
Award, an Award may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.

 

(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, but shall not exceed 10 years.

 

(iv) Unit Certificates. All certificates for Units or other securities of the
Company delivered under the Plan pursuant to any Award or the exercise thereof
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

(v) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee determines.

 

8



--------------------------------------------------------------------------------

(vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award grant agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company.

 

(vii) Change in Control. Unless specifically provided otherwise in the Award
Agreement, upon a Change in Control or such time prior thereto as established by
the Committee, to the extent that the Company does not survive as an independent
organization and any surviving or successor organization and/or any of its
affiliates does not assume or continue the Awards substantially on the same
terms, then, immediately prior to the Change in Control (or any earlier date
related to the Change in Control and established by the Committee) all
outstanding Awards shall automatically vest or become exercisable in full, as
the case may be. In this regard, all Restricted Periods shall terminate and all
performance criteria, if any, shall be deemed to have been achieved at the
maximum level.

 

Except as otherwise provided in the Award Agreement, any positive “spread”
(determined based on the Fair Market Value of Units on the payment date) on an
Option or UAR that is or becomes fully vested and exercisable as of the date of
a Change in Control (or any earlier date related to the Change in Control and
established by the Committee) shall be paid in a single payment in Units, or
cash and/or other property, or any combination of Units and cash and/or other
property, as determined by the Committee. Except as otherwise provided in the
Award Agreement, any Award of time-based Phantom Units or Restricted Units that
pursuant to this Section 6(e)(vii) are deemed to have the applicable Restriction
Period lapse as of the date of a Change in Control (or any earlier date related
to the Change in Control and established by the Committee), shall be settled by
(i) issuance of unrestricted Units based on the number of Units that were
subject to the Award on the date of grant of the Award or (ii) payment of cash
and/or other property equal to the Fair Market Value of a Unit on the payout
date for each Phantom Unit or Restricted Unit or (iii) any combination of
payouts under clauses (i) and (ii) of this sentence, as determined by the
Committee. Except as otherwise provided in the Award Agreement, any Award of
performance-based Phantom Units or Restricted Units that pursuant to this
Section 6(e)(vii) are deemed to have the applicable Restriction Period lapse and
to have all applicable performance criteria achieved at the maximum level as of
the date of a Change in Control (or any earlier date related to the Change in
Control and established by the Committee), shall be settled by (i) issuance of
unrestricted Units based on the number of Units that were subject to the Award
as established on the date of grant of the Award, prorated based on the number
or complete months of the Restricted Period that have elapsed as of the payment
date, and assuming that maximum performance was achieved or (ii) payment of cash
and/or other property equal to the Fair Market Value of a Unit on the payout
date for each Phantom Unit or Restricted Unit which is payable under clause
(i) of this sentence or (iii) any combination of payouts under clauses (i) and
(ii) of this sentence, as determined by the Committee. Any accelerated payout
pursuant to this Section 6(e)(vii) shall be made in a single payment within 30
days after the date of the Change in Control.

 

To the extent an Option or UAR is not vested or exercisable, or a Phantom Unit
or Restricted Unit does not vest, pursuant to the preceding provisions of this
Section 6(e)(vii) or the Award Agreement upon the Change in Control, the
Committee may, in its discretion, cancel such Award or provide for an assumption
of such Award or a replacement grant on substantially the same terms; provided,
however, upon any cancellation of an Option or UAR that has a positive “spread”
or a Phantom Unit or Restricted Unit, the holder shall be paid an amount in
Units or cash and/or other property or any combination of cash and/or other
property, as determined by the

 

9



--------------------------------------------------------------------------------

Committee, equal to such “spread” if an Option or UAR or equal to the Fair
Market Value of a Unit, if a Phantom Unit or Restricted Unit.

 

(viii) Section 409A of the Code. Notwithstanding any other provision of the Plan
to the contrary, any Award granted under the Plan shall contain terms that
(i) are designed to avoid application of Section 409A of the Code to the Award
or (ii) are designed to avoid adverse tax consequences under Section 409A should
that Code section apply to the Award.

 

7. Amendment and Termination.

 

Except to the extent prohibited by applicable law:

 

(a) Amendments to the Plan. Except as required by the rules of the principal
securities exchange on which the Units are traded and subject to Section 7(b)
below, the Board may amend, alter, suspend, discontinue, or terminate the Plan
in any manner, including increasing the number of Units available for Awards
under the Plan, without the consent of any member, Participant, other holder or
beneficiary of an Award, or other Person.

 

(b) Amendments to Awards Subject to Section 7(a). The Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided no change, other than pursuant to Section 7(c), in any Award
shall materially reduce the benefit to a Participant without the consent of such
Participant.

 

(c) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(c) of the Plan) affecting the Company or the financial statements of
the Company, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available to Participants under the Plan
or such Award.

 

8. General Provisions.

 

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

 

(b) Tax Withholding. The Company or any Affiliate is authorized to withhold from
any Award, from any payment due or transfer made under any Award or from any
compensation or other amount owing to a Participant the amount (in cash, Units,
other securities, Units that would otherwise be issued pursuant to such Award or
other property) of any applicable taxes payable at the minimum statutory rate in
respect of the grant of an Award, its exercise, the lapse of restrictions
thereon, or any payment or transfer under an Award or under the Plan and to take
such other action as may be necessary in the opinion of the Company to satisfy
its withholding obligations for the payment of such taxes.

 

(c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, to continue as a consultant, or to remain on the
Board, as applicable. Further, the Company or an Affiliate may at any time
dismiss a Participant from employment or terminate a consulting relationship,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award agreement or other agreement.

 

10



--------------------------------------------------------------------------------

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.

 

(e) Section 409A of the Code. Notwithstanding anything in this Plan to the
contrary, any Award granted under the Plan shall contain terms that (i) are
designed to avoid application of Section 409A of the Code to the Award or
(ii) are designed to avoid adverse tax consequences under Section 409A of the
Code should that section apply to the Award. If any Plan provision or Award
under the Plan would result in the imposition of an applicable tax under
Section 409A of the Code and related regulations and pronouncements, that Plan
provision or Award will be reformed to the extent reformation would avoid
imposition of the applicable tax and no action taken to comply with Section 409A
of the Code shall be deemed to adversely affect the Participant’s rights to an
Award or to require the Participant’s consent.

 

(f) Severability. If any provision of the Plan or any award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

(g) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Company or an Affiliate to
recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

 

(h) No Trust or Fund Created. Neither the Plan nor any award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

 

(i) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

 

(j) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

(k) Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company and its Affiliates shall be relieved of
any further liability for payment of such amounts.

 

(l) Participation by Affiliates. In making Awards to Consultants and Employees
employed by an Affiliate, the Committee shall be acting on behalf of the
Affiliate, and to the extent the Company has an obligation to reimburse the such
Affiliate for compensation paid to Consultants and Employees for services
rendered for the benefit of the Company, such payments or reimbursement payments
may be made by the Company directly to the Affiliate.

 

11



--------------------------------------------------------------------------------

(m) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

 

(n) No Guarantee of Tax Consequences. None of the Board, the Company, nor the
Committee makes any commitment or guarantee that any federal, state or local tax
treatment will apply or be available to any person participating or eligible to
participate hereunder.

 

9. Term of the Plan.

 

The Plan shall be effective on the date of its approval by the Board and shall
continue until the date terminated by the Board. However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted prior to such termination, and the authority of the Board or the
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award or to waive any conditions or rights under such Award, shall extend beyond
such termination date.

 

12